Citation Nr: 0531698	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss disability.

In August 2003,  the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

In May 2004, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

Competent evidence of hearing loss in service, manifestations 
of sensorineural hearing loss within one year following the 
veteran's discharge from service, or of a nexus between the 
post service bilateral hearing loss disability and service, 
is not of record.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in him possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2001 and June 2004 letters sent to 
the veteran and by the discussions in the December 2001 
rating decision on appeal, the May 2002 statement of the 
case, and the August 2005 supplemental statement of the case.  
In both letters, the RO stated that in order to substantiate 
a claim for service connection, the veteran would need to 
bring forth evidence of a disease or injury in service, a 
current disability, and a relationship between the current 
disability and service, which was usually provided by medical 
evidence.  In the rating decision, statement of the case, and 
supplemental statement of the case, the RO informed the 
veteran that while he had a current hearing loss disability, 
there was a lack of evidence of in-service hearing loss and 
of a nexus between the post service hearing loss and service.  
Thus, the veteran was informed that the evidence needed to 
substantiate his claim was competent evidence of a nexus 
between the post service hearing loss and service.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on hisbehalf, in both letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  In the June 2004 letter, the RO told 
the veteran that he could obtain private records himself and 
submit them to VA.  Finally, in the August 2004 letter, the 
RO asked the veteran to provide any other evidence or 
information that he had pertaining to his claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, VA had informed the veteran of the evidence 
necessary to substantiate the claim for service connection 
and who had what duties to obtain evidence prior to the 
unfavorable decision.  However, the September 2001 letter did 
not inform the veteran that if he had any evidence in his 
possession, he should submit it.  Thus, the unfavorable AOJ 
decision that is the basis of this appeal was decided prior 
to the issuance of a fully-compliant VCAA letter.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the June 2005 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, to 
include requesting the veteran to submit any evidence in his 
possession that pertained to the claim.  He was provided an 
opportunity at that time to submit additional evidence.  A 
supplemental statement of the case was issued in August 2005, 
which gave him 60 days to submit additional evidence.  He 
submitted argument, but submitted no evidence following the 
issuance of the 2004 letter or the supplemental statement of 
the case.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has requested private medical 
records from a provider the veteran identified.  No response 
was received from that provider, and VA properly informed the 
veteran of such.  The veteran stated he had not received 
treatment from VA, and thus VA did not need to obtain any VA 
records.  Finally, VA provided the veteran with an 
examination, to include obtaining a medical opinion, in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran asserts that his current hearing loss disability 
has its onset in service, when he was exposed to plane engine 
and gun noise.  He states that his hearing loss progressed 
from 1956 to the present time.

At an August 2003 hearing before the undersigned, the veteran 
testified that he was first diagnosed with hearing loss in 
1987.  He admitted he had received no treatment for hearing 
loss while he was in service.  He stated that his occupation 
in the service was an aircraft armor man and service person.  
He added that being around both aircraft with engines running 
and the firing of ammunition rounds caused his hearing loss.  
The veteran stated he had been provided with ear plugs while 
in service.  He testified he had served in the Air Force for 
four years and then had 35 years of civil service.  The 
veteran denied having any hearing loss prior to service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999)

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  
While the veteran is competent to allege that he felt he had 
hearing loss in service, the service medical records do not 
substantiate that allegation.  This does not mean, however, 
that the veteran was not exposed to excessive noise.  In the 
February 1956 report of medical examination, the veteran's 
hearing was 15/15 in both spoken voice and whispered voice, 
which is evidence that his hearing was normal at the time he 
was separated from service.  

A June 1956 United States civil service examination report 
shows that when asked if there was evidence of disease or 
injury associated with the right and left ears, the examiner 
put a check mark for each ear.  He also wrote, "Audio."  In 
the record, there is an undated audiogram immediately 
following this document, which shows hearing loss.  The Board 
does not find that either document establishes that the 
veteran manifested sensorineural hearing loss within one year 
following his discharge from service for several reasons.  
First, in a June 2004 VA audiological evaluation report, the 
audiologist stated that without further comment or 
explanation from the physician as to the disease or injury 
related to the right and left ears, she could not interpret 
what that meant, noting that it could be anything from an ear 
infection to hearing loss.  Second, she stated that the 
results of the audiogram attached to the civil service 
examination showed worse hearing loss than what was shown in 
1976 and 1978 audiograms, and that it was "not logical" 
that hearing would have improved dramatically from 1956 to 
1978.  Third, there is no date on the document, except that 
it shows that it was printed in January 2002.  Finally, the 
veteran's address is shown on both documents and do not 
match.  Thus, without a diagnosis of sensorineural hearing 
loss in the 1956 examination report, the Board will not 
assume such.  Additionally, it does not find that the undated 
audiogram dates back to 1956.  

Based upon the evidence in the claims file, the first 
objective evidence of bilateral hearing loss was in 1976.  
The veteran underwent audiograms from 1976 to 1989, as he was 
in a civil service job that involved exposure to loud noises.  
The veteran consistently reported that he was initially 
exposed to loud noise while in service, although in some 
records, he stated that the hearing loss had become 
noticeable in recent years.  The Board does not doubt that 
the veteran was exposed to loud noise while in service and 
accepts his statements as true; however, being exposed to 
loud noise is not necessarily dispositive of having 
precipitated the onset of hearing loss.  None of the 
professionals who tested the veteran's hearing, or examined 
his ears during that time period, attributed the current 
hearing loss to the in-service noise exposure.  

Again, the service medical records show no complaints of 
hearing loss, and the veteran's hearing at separation was 
normal.  There is no objective evidence in the claims file 
regarding complaints of hearing loss between the time the 
veteran was discharged from service and 1976, which is a 
period of 20 years.  Thus, there is no evidence of continuity 
of symptomatology.  Further, in the June 2004 audiological 
evaluation report, the audiologist stated, after having 
reviewed the evidence in the claims file and addressing some 
of that evidence specifically, that it was not likely that 
hearing loss manifested itself in the military, but more 
likely to have been caused by the veteran's civilian work 
duties.  She noted that the 1978 audiogram showed mild 
hearing loss, which was 23 years following the veteran's 
discharge from service.  There is no competent evidence in 
the claims file to refute this determination.  While the 
veteran and his representative have attributed the current 
bilateral hearing loss disability to the veteran's service, 
they do not have the requisite knowledge of medical 
principles that would permit them to render an opinion 
regarding matters involving a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's representative has asserted that the opinion in 
the June 2004 audiological evaluation report is inadequate 
for multiple reasons.  For example, he states that there is 
no indication that the examiner was a state-licensed 
audiologist as required by the regulation.  See 38 C.F.R. 
§ 4.85(a).  The audiological evaluation report shows the 
examiner's name and indicates that she has a Master of Arts, 
Certified Clinical Competence in Audiology.  The Board has no 
reason to doubt the qualifications of the examiner and 
presumes that VA has properly discharged its duties in having 
a state-licensed audiologist conduct the examination.  See 
Ashley v. Derwinski, 2 Vet. App. 307 (1992) ("The 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties") quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926).

The veteran's representative also states that the examiner 
failed to address the etiology of the veteran's bilateral 
hearing loss, failed to discuss certain evidence in the 
claims file (although he acknowledged that she claimed to 
have reviewed the claims file), and incorrectly relied on 
whisper tests in concluding that the veteran had no hearing 
loss in service.  In conclusion, it is his assertion that the 
Board's May 2004 request for an examination and a medical 
opinion as to the likelihood that the veteran's current 
hearing loss disability had its onset in service has not been 
satisfactorily met.  

In the May 2004 remand, the Board asked the examiner to 
examine the veteran, review the claims file, state in the 
report that she reviewed the claims file, render an opinion 
as to whether it is as likely as not that the veteran's 
current hearing loss is attributable to service and provide 
evidence in the claims file that supports the opinion, and 
asked the examiner to address the significance of the 
reference to "evidence of disease or injury" in the June 
1956 examination.  The June 2004 VA examination report 
addressed every one of those requests.  Since the reported 
findings in the evaluation report are sufficiently detailed 
with recorded history, clinical findings, evidence in the 
claims file, and as it is not shown that the audiological 
evaluation was in some way incorrectly prepared or that the 
VA audiologist failed to address the clinical significance of 
the veteran's hearing loss, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.  The mere fact that the veteran and his 
representative disagree with the findings entered in the 
evaluation report is not sufficient to warrant additional 
development.  

In sum, the veteran's claim for service connection for 
bilateral hearing loss disability cannot be granted because 
there is no competent evidence of hearing loss in service, no 
competent evidence of manifestations of sensorineural hearing 
loss to a compensable degree within one year following his 
discharge from service, and no competent evidence of a nexus 
between the current bilateral hearing loss disability and 
service.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for bilateral hearing loss 
disability, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for bilateral hearing loss disability is 
denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


